Per Curiam.
In this application for leave to appeal from the order of the lower court recommitting the applicant to the Patuxent Institution for further study and treatment without making a finding as to whether or not he was a defective delinquent, the record shows that the court, because it could not decide which of the expert witnesses was right as to whether or not the applicant “should be released into society,” declined to make a determination of the only issue presented. This proceeding must therefore be remanded for further proceedings to the end that the lower court may decide whether or not the applicant was a defective delinquent at the time of the hearing.

Application for leave to appeal granted and petition remanded for further proceedings.